 Case 1:96-cr-00100-BMC Document 48 Filed 09/29/20 Page 1 of 5 PageID #: 168




                                                                                              C/M

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 UNITED STATES OF AMERICA,                                   :
                                                             :   MEMORANDUM
                                                             :   DECISION AND ORDER
                          - against -                        :
                                                             :   96-cr-100 (BMC)
                                                             :
 AMARLEY ELLIS,                                              :
                                                             :
                                       Defendant.            :
                                                             :
 ----------------------------------------------------------- X

COGAN, District Judge.

        Defendant seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) from her

1998 sentence for murder, conspiracy to commit murder to prevent communication of a federal

offense, and bank fraud. She has failed to demonstrate extraordinary and compelling reasons for

a sentence reduction, and the factors under 18 U.S.C. § 3553(a) point overwhelmingly towards

her continued confinement. Her motion is therefore denied.

                                            BACKGROUND

        In 1992, defendant stole two Social Security checks addressed to a neighbor in her

apartment building and delivered to their common mailbox. When her neighbor discovered the

theft, defendant, together with her younger brother, embarked on a scheme to kill the neighbor so

that the neighbor would not report the theft to the authorities. Defendant and her brother

attempted to suffocate the neighbor and her nine-year-old daughter by wrapping their heads in

Saran Wrap. That effort failed. Defendant and her brother then strangled the neighbor to death

with an electrical cord. They rejected her pleas to spare her daughter, and strangled the daughter
    Case 1:96-cr-00100-BMC Document 48 Filed 09/29/20 Page 2 of 5 PageID #: 169




to death the same way. Defendant and her brother then transported the bodies to a location on

Kings Highway and burned them beyond recognition in an effort to conceal their identities.

         Upon defendant’s guilty plea, Judge Raggi originally sentenced her to life imprisonment,

but on remand from the Second Circuit, see United States v. Ellis, 152 F.3d 921 (2d Cir. 1998)

(table), 1998 WL (unpublished), Judge Raggi imposed concurrent sentences totaling 40 years’

imprisonment.

         Defendant now seeks compassionate release. She filed an administrative request with the

warden of her facility to that effect. The administrative request, like the motion before me, is

based on her alleged risk of severe illness and death from COVID-19 due to certain medical

conditions. The warden rejected the request three days later. He found that there was no

evidence of a debilitating medical condition; that defendant was able to provide self-care and

carry out normal activities of daily living; and that her violent history precluded her from relief

under the CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020). The

record is not clear whether defendant has fully exhausted her administrative rights to appeal, but

the Government has not raised failure to exhaust and thus has waived that defense. See United

States v. Felix, No. 12-CR-322, 2020 WL 4505622, at *2 (S.D.N.Y. Aug. 4, 2020). 1

                                                  DISCUSSION

         Under section 3482(c)(1)(A)(i) of Title 18, United States Code, a defendant must

establish “extraordinary and compelling reasons” for her release. The Sentencing Guidelines

provide that these reasons exist if the defendant is suffering from a “terminal illness” or “a


1
 After filing her motion, defendant moved for the appointment of counsel. There is no right to counsel in
connection with a motion for compassionate release. See generally Pennsylvania v. Finley, 481 U.S. 551, 555
(1987) (no right to counsel for collateral attacks on a conviction or sentence). I have considered the applicable
criteria for the discretionary appointment of counsel, see Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d Cir.
1986), and conclude that appointment of counsel is not appropriate.


                                                          2
 Case 1:96-cr-00100-BMC Document 48 Filed 09/29/20 Page 3 of 5 PageID #: 170




serious physical or medical condition . . . that substantially diminishes [her] ability . . . to provide

self-care within the environment of a correctional facility and from which [she] is not expected

to recover.” USSG § 1B1.13, comment (n.1(A)). The Bureau of Prisons has issued a program

statement with a similar definition. See Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A)

and 4205(g) (Jan. 17, 2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf. A

defendant has the burden of proving the existence of such a medical condition. See United

States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020) (citing United States v. Butler, 970

F.2d 1017, 1026 (2d Cir. 1992)).

        Defendant does not suffer from a terminal illness, nor has she advanced any real

argument how her medical conditions “substantially diminish[]” her ability “to provide self-care

within the environment of a correctional facility and from which [she] is not expected to

recover.” USSG § 1B1.13, comment (n.1(A)). Defendant has demonstrated that she has various

medical conditions, such as hypertension, diabetes, and schizophrenia. But these pre-existing

medical conditions are simply not the kind of life-threatening impairments that militate towards

release. See, e.g., United States v. Korn, No. 11-CR-384S, 2020 WL 1808213, at *5–6

(W.D.N.Y. Apr. 9, 2020). To the contrary, the record shows that she receives individual mental

health counseling. All of her medical conditions are being treated and are well under control.

        At bottom, defendant’s only argument is that the increased risk of exposure to COVID-19

by reasons of being in prison is a good enough reason for compassionate release. I disagree.

Plaintiff is only 52 years old, not in the highest risk group for COVID-19 by reason of age. See

Ctr. for Disease Control & Prevention, Older Adults (Sept. 11, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html; see also



                                                   3
 Case 1:96-cr-00100-BMC Document 48 Filed 09/29/20 Page 4 of 5 PageID #: 171




United States v. Galan, No. 14-CR-450, 2020 WL 4227498, at *5 (E.D.N.Y. July 23, 2020). She

has tested negative for COVID-19. Nor do the conditions of her facility suggest an intolerably

increased risk. The record shows that FCI Danbury is strictly following all prevention protocols.

This is consistent with the findings of a number of judges who have considered whether

conditions there in and of themselves constitute “extraordinary and compelling circumstances.”

See Felix, 2020 WL 4505622 at *2; United States v. Cohen, No. 17-CR-372, 2020 WL 3960513,

at *2 (E.D.N.Y. July 13, 2020); United States v. Donato, No. 03-CR-929, 2020 WL 3642854, at

*2 (E.D.N.Y. July 6, 2020). Indeed, out of the nearly 850 inmates at defendant’s facility,

virtually all appear to have been tested, and less than 10% have tested positive. See Fed. Bureau

of Prisons, COVID-19, https://www.bop.gov/coronavirus (last visited Sept. 27, 2020).

       Finally, even if defendant had demonstrated extraordinary and compelling circumstances,

she does not come near to showing that the factors under 18 U.S.C. § 3553(a) weigh in her favor.

Having considered all of the applicable factors, it is apparent that the dominant factor in

defendant’s case is “the nature and circumstances of the offense.” The depraved murder of a

social security recipient and her nine-year-old daughter, along with the subsequent coverup,

flight, and dissembling in which defendant engaged, is among the most heinous conduct seen in

this Court. The motive for the murders was perverse; defendant sought to spare herself what

would likely have been, at worst, a minimal jail sentence for stealing two social security checks.

Defendant has offered no evidence that her character has changed or that the public can be

protected from her, except a naked promise. That is not nearly good enough.




                                                 4
 Case 1:96-cr-00100-BMC Document 48 Filed 09/29/20 Page 5 of 5 PageID #: 172




                                      CONCLUSION

      Defendant's motion for compassionate release is denied.

SO ORDERED.
                                         Digitally signed by
                                         Brian    M. Cogan
                                         ______________________________________
                                                           U.S.D.J.

Dated: Brooklyn, New York
       September 27, 2020




                                             5
